DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II, claims 8-16 in the reply filed on 11/7/2022 is acknowledged.  The traversal is on the ground(s) that, in light of the amendment to claim 8, claims 1-7 are no longer sufficiently distinguished from claim 8 since the invention of claim 8 requires the particulars of clam 1.  The examiner agrees and claims 1-16 have been examined below.
The examiner further notes that Invention III, claims 17-20, have been withdrawn by the applicant without traverse.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Jahnke et al. (US 2015/0068767).
Claim 1:
	Jahnke discloses a riser bolt torque device (132) configured to couple a first riser joint (118) to a second riser joint (118) to form a riser (106) of a subsea drilling system (para. [0051]), the riser bolt torque device (132) comprising: a first arm and a second arm (see marked-up figure 3A below); a plurality of torque tools supported on the first arm and the second arm (252, see marked-up figure 3A below); and one or more actuators configured to drive the first arm and the second arm to pivot relative to one another (see marked-up figure 6A below) from an open configuration (figures 3A, 6A and 7A) to a closed configuration (figures 2B, 5A and 8A) to enable alignment between the plurality of torque tools and a flange of the first riser joint (figures 5B, 6B, 7B and 8B).

    PNG
    media_image1.png
    637
    1143
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    486
    767
    media_image2.png
    Greyscale



Claim 2:
	Jahnke discloses that respective first ends of the first arm and the second arm are pivotally coupled to a pivot assembly (see marked-up figure 3A above).
Claim 3:
	Jahnke discloses that respective second ends of the first arm and the second arm are separated by a first distance in the open configuration (figures 6A and 7A) and by a second distance in the closed configuration (figures 5A and 8A), and the first distance is greater than the second distance.
Claim 4:
	Jahnke discloses that the pivot assembly comprises a support and at least one pin (see marked-up figure 3A above), and the respective first ends of the first arm and the second arm are pivotally coupled to the at least one pin (see marked-up figure 3A above).
Claim 5:
	Jahnke discloses that the one or more actuators comprise a first actuator that extends between the support and the first arm and a second actuator that extends between the support and the second arm (see marked-up figure 6A above).
Claim 6:
	Jahnke discloses that a first set of the plurality of torque tools comprises at least two torque tools that are spaced apart from one another along the first arm, and a second set of the plurality of torque tools comprises at least two torque tools that are spaced apart from one another along the second arm (see marked-up figure 6A above).

Claim 7:
	Jahnke discloses that respective sockets of the plurality of torque tools are positioned radially-inwardly of the first arm and the second arm (figure 8A).
Claim 8:
	Jahnke discloses a riser bolt torque system (figure 1B) configured to couple a first riser joint (118) to a second riser joint (118) to form a riser (106) of a subsea drilling system (para. [0051]), the riser bolt torque system comprising: a riser bolt torque device (132), comprising: a first arm and a second arm (see marked-up figure 3A above); a plurality of torque tools supported on the first arm and the second arm (252, see marked-up figure 3A above); and one or more actuators (see marked-up figure 6A above); and a controller (paras. [0055], [0064], [0072]-[0074], [0122]) configured to: instruct the one or more actuators to drive the first arm and the second arm from an open configuration (figures 3A, 6A, 7A) to a closed configuration (figures 2B, 5A, 8A) to enable alignment between the plurality of torque tools and a flange of the first riser joint (figures 5B, 6B, 7B and 8B), in which wherein the first arm and the second arm form an annular ring that is configured to surround the first riser joint in the closed configuration (figure 8A; paras. [0073], [0122]); and instruct the plurality of torque tools to apply torque to one or more bolts to couple the first riser joint to the second riser joint to form the riser of the subsea drilling system (paras. [0064], [0072]-[0074], [0122]).
Claim 9:
	Jahnke discloses that the controller is configured to instruct the plurality of torque tools to apply the torque to the one or more bolts simultaneously (paras. [0064], [0072]-[0074], [0122]).
Claim 10:
	Jahnke discloses that respective ends of the first arm and the second arm are separated from one another in the open configuration (figures 3A, 6A, 7A) and contact one another in the closed configuration (figures 2B, 5A, 8A).
Claim 11:
	Jahnke discloses that the first arm and the second arm are pivotally coupled to one another (see marked-up figure 3A above), and the controller is configured to instruct the one or more actuators to drive the first arm and the second arm to pivot from the open configuration to the closed configuration (figure 8A; paras. [0071]-[0073], [0122]).
Claim 12:
	Jahnke discloses that the one or more actuators comprise a first actuator that extends from a support to the first arm and a second actuator that extends from the support to the second arm (see marked-up figures 3A and 6A above).
Claim 13:
	Jahnke discloses a pivot assembly (see marked-up figure 3A above) that comprises the support and at least one pin, wherein respective ends of the first arm and the second arm are pivotally coupled at the at least one pin (see marked-up figure 3A above).
Claim 14:
	Jahnke discloses that a first set of the plurality of torque tools comprises at least two torque tools that are spaced apart from one another along the first arm, and a second set of the plurality of torque tools comprises at least two torque tools that are spaced apart from one another along the second arm (see marked-up figure 6A above).
Claim 15:
	Jahnke discloses that respective sockets of the plurality of torque tools are positioned radially-inwardly of the first arm and the second arm (figure 8A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahnke in view of Giles et al. (US 2005/0141967).
Claim 16:
	Jahnke discloses the system above but does not explicitly teach a magazine of stored bolts, wherein the riser bolt torque device is configured to transfer the one or more bolts from the magazine of stored bolts to the first riser joint.
	Giles teaches a remote bolting and torque device for use in subsea drilling systems (para. [0001]) comprising a magazine of stored bolts (“magazine” and “stud storage”, paras. [0016]-[0048]; Carousel 153 (see paras. [0115]-[0124]) act as the storage/magazine (para. [0083], figure 6)), wherein the bolt torque device is configured to transfer the one or more bolts from the magazine of stored bolts to the first joint (abstract, paras. [0122]-[0131]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the magazine/storage/carousel of Giles in the system of Jahnke since: (a) both Jahnke and Giles are concerned with automatic fastening or drilling components in a subsea environment; and (b) Giles teaches that the provision of stored fastener components provides several advantages including: (i) permitting multiple operations, reverse operations (disconnection), and re-work of failed steps, all without external intervention (abstract); and (ii) the ability to re-stock the apparatus without returning the tool to the surface (para. [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726